Dissenting Opinion by
Judge MacPhail:
I respectfully dissent.
Tbe Department’s regulations are clear. Section Y, 8 Pa. B. 1111 provides:
All payments under tbis program will be made directly to the utility, fuel, or service supplier. Tbe amount of payments will be based on tbe actual amount of tbe overdue bill or $250, whichever is less.
Payments to multiple vendors can be made up to tbe maximum amount of $250 per eligible household. (Emphasis added.)
Subsection C of Section IV (Annex A), 8 Pa. B. 1470 provides:
For persons who can provide documentary evidence that they borrowed money from a lending institution to pay their beating or other energy related expenses, payments can be made to tbe lender. To be eligible for tbis type of payment, the applicant must present a signed statement from the lending institution that a *600loan was made to the applicant to pay the applicant’s heating or other energy related expenses. In addition to the statement from the lending institution, the applicant must be able to show that the loan was used to pay for their heating or other energy related expenses.
The statement from the lending institution and other documentation is to accompany the application and is to be processed in the ‘Special Handling’ batches. (Emphasis added.)
While it may be true that in the instant case the literal enforcement of the regulation works an injustice, the obvious purpose of such regulations is to reduce welfare fraud by restricting the reimbursement for loans to lending institutions and by requiring the signed statement from the lending institution that .the loan was made to enable the applicant to pay heating or other energy related expenses. The Department has sought to reduce or eliminate questionable expenditures. I believe the regulations are reasonable and enforceable. Since the niece in the instant case is not a “lending institution,” I believe the regulations preclude the benefits the majority would award to the Appellant.
I would affirm the Department.